Title: To George Washington from Thomas Erskine, 15 March 1797
From: Erskine, Thomas
To: Washington, George



Sir.
London March 15th 1797

I have taken the liberty to introduce your August & immortal name in a short sentence (see Page 58) which is to be found in the Book I send to you. I have a large acquaintance amongst the most valuable & exalted classes of men; but you are the only

Human being for whome I ever felt an aweful reverence. I sincerely pray God to grant a long and serene evening to a life so gloriously devoted to the universal happiness of the world.

T. Erskine

